NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                         ___________

                              No. 19-2144
                              ___________

                           PHILIP E. HAHN,
                                        Appellant

                                    v.

          THE STATE OF NEW JERSEY; THE UNITED STATES;
           THE SUPREME COURT OF THE UNITED STATES;
     THE GOVERNOR OF NEW JERSEY; THE NEW JERSEY SENATE;
THE CONGRESS OF NEW JERSEY; THE SUPREME COURT OF NEW JERSEY;
    THE BERGEN COUNTY SUPERIOR COURT; COUNTY OF BERGEN;
          BERGEN COUNTY POLICE; BERGEN COUNTY JAIL;
  THE BOROUGH OF PARAMUS; THE PARAMUS POLICE DEPARTMENT;
       THE CENTRAL MUNICIPAL COURT OF BERGEN COUNTY;
   JUSTICE RABNER; JUDGE WAUGH; JUDGE DENICE; JUDGE GUIDA;
          JOHN DOE, 1 TO 100; JUDGE RANDAL C. CHIOCCA
               ____________________________________

             On Appeal from the United States District Court
                       for the District of New Jersey
                         (D.C. No. 2:18-cv-17663)
              District Judge: Honorable Susan D. Wigenton
              ____________________________________

            Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                            on May 1, 2020

          Before: JORDAN, BIBAS, and PHIPPS, Circuit Judges

                      (Opinion filed: May 6, 2020)
               ____________________________________
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

    Pro se appellant Philip Hahn appeals the District Court’s order dismissing his com-

plaint. For the reasons detailed below, we will affirm the District Court’s judgment.

    Hahn has filed numerous actions, mainly in New Jersey state court. In this suit, he

claims that his constitutional right to a jury trial was violated when a New Jersey court

disposed of a prior action at the motion-to-dismiss stage. He named a host of defendants,

including the United States, the U.S. Supreme Court, the State of New Jersey, and five

New Jersey judges, among many others. Several defendants filed motions to dismiss. The

District Court concluded that Hahn’s “potential causes of action are unclear, and the facts

provided in [his] Complaint are insufficient to support a claim entitling him to relief.” D.C.

Dkt. No. 26, at 2 (May 1, 2019 Order). The Court also observed that Hahn’s claims against

the judges would be barred by judicial immunity and that the Rooker-Feldman doctrine

would prevent it from ruling on the propriety of a state-court judgment. May 1, 2019 Or-

der 2 n.2; see also D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid.




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
Tr. Co., 263 U.S. 413 (1923). The District Court therefore dismissed the complaint as to

all defendants. May 1, 2019 Order 3.

    Hahn filed a notice of appeal. In this Court, the United States filed a motion to sum-

marily affirm, which was joined by several other defendants. We summarily affirmed as to

many of the defendants,1 and the case has now been briefed by Hahn and the remaining

defendants. Hahn has also filed several motions in this Court.

    We have jurisdiction under 28 U.S.C. § 1291 and exercise a plenary standard of review,

Fleisher v. Standard Ins. Co., 679 F.3d 116, 120 (3d Cir. 2012). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

    On appeal, Hahn asserts just a single argument: that the District Court violated his Sev-

enth Amendment rights by dismissing the case on the papers without submitting his claims

to a jury.2 This argument is meritless. The Seventh Amendment does not prevent a District


1
   We summarily affirmed as to the County of Bergen; the Bergen County Sheriff’s De-
partment (pleaded as the Bergen County Police); the Bergen County Jail; Judge Louis
Dinice (pleaded as Judge Denice); the Central Municipal Court of Bergen County; the Su-
preme Court of New Jersey; the Superior Court of New Jersey, Bergen Vicinage; Judge
Stuart Rabner; Judge Randal C. Chiocca; and Judge James J. Guida. C.A. Dec. 17, 2019
Order 2.
2
   We will consider only the issue that Hahn raised in his brief. See Laborers’ Int’l Union
of N. Am., AFL-CIO v. Foster Wheeler Corp., 26 F.3d 375, 398 (3d Cir. 1994) (“An issue
is waived unless a party raises it in its opening brief, and for those purposes ‘a passing
reference to an issue . . . will not suffice to bring that issue before this court.’ ” (alteration
in original) (quoting Simmons v. City of Philadelphia, 947 F.2d 1042, 1066 (3d Cir. 1991)
(opinion of Becker, J.))); see also Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d
Cir. 2013) (noting that pro se litigants “must abide by the same rules that apply to all other
litigants”). Hahn also occasionally presents arguments concerning Judge Chiocca, but we
                                                3
Court from dismissing a complaint in a case, like this one, where the plaintiff has failed to

plead a plausible claim. See, e.g., Parklane Hosiery Co. v. Shore, 439 U.S. 322, 336 (1979);

Haase v. Countrywide Home Loans, Inc., 748 F.3d 624, 631 n.5 (5th Cir. 2014) (“Dismissal

of [appellants’] claims pursuant to a valid [Rule] 12(b)(6) motion does not violate their

right to a jury trial under the Seventh Amendment.”).

   Accordingly, we will affirm. Hahn’s pending motions are denied.




have already summarily affirmed the District Court’s judgment as to him. See supra note 1.
                                             4